On February 18,1999, the defendant was sentenced to the following: Counts II and III: Ten (10) years, on each count, in the Montana State Prison, all suspended; Count IV: Twenty (20) years in the Montana State Prison, with five (5) years suspended, to run concurrently with the sentences the defendant is serving in Missoula County Cause Numbers 11938 and 12007. The sentences imposed in Counts II and III shall run consecutively with each other and consecutively to the sentence imposed in Count IV.
On November 2,2000, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was advised of his right to be represented by counsel. The defendant stated that he did wish to have counsel, however, his court appointed counsel was allowed to withdraw from further representation in this matter. The state was represented by Fred VanValkenburg.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division! The defendant acknowledged that he understood this and stated that he did not wish to proceed at this time.
Done in open Court this 2nd day of November, 2000.
DATED this 27th day of November, 2000.
It is the unanimous decision of the Sentence Review Division that this matter be remanded to the district court to determine whether or. not the defendant has a right to a sentence review hearing, based on the plea agreement, and whether or not the defendant has the right to new court appointed counsel to represent him at such a hearing, under the current circumstances.
Chairman, Hon. Jeffrey H. Langton, Member, Hon. Marge Johnson and Member, Hon. David Cybulski.